Decision
On October 16, 2000, the defendant was sentenced to Fifteen (15) years in the Montana Women's Prison, to run concurrently with the sentence imposed in Lake County Cause No. DC-00-79.
On April 20, 2001, the defendant's application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Alice Kennedy. The state was not represented.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review *28Division. The defendant acknowledged that she understood this and stated that she wished to proceed.
DATED this 8th day of May, 2001.
Done in open Court this 20th day of April, 2001.
Rule 17 of the Rules of the Sentence Review Division of the Supreme Court of Montana provides that "the sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless itis deemed clearly inadequate or excessive." (§46-18-904(3), MCA).
The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is inadequate or excessive.
Therefore, it is the unanimous decision of the Sentence Review Division that the sentence shall be affirmed.
Acting Chairman, Hon. David Cybulski, Member, Hon. Katherine R. Curtis and Alt. Member, Hon. G. Todd Baugh.